 
EXHIBIT 10.1


AGREEMENT AND PLAN OF MERGER


This Agreement and Plan of Merger (this “Agreement”) is made and entered into as
of the 5th day of June 2008, by and between Samoyed Energy Corp., a Nevada
corporation (“Surviving Corporation”), and Advanced Voice Recognition Systems,
Inc., a Colorado corporation (“AVRS”). Each of Surviving Corporation and AVRS is
sometimes referred to individually as a “Constituent Corporation”, and they are
sometimes referred to jointly as the “Constituent Corporations”.


RECITALS


WHEREAS, Surviving Corporation is a Nevada corporation, formed and existing
under the laws of the State of Nevada, and AVRS is a Colorado corporation,
formed and existing under the laws of the State of Colorado.


WHEREAS, AVRS is a wholly-owned subsidiary of Surviving Corporation.


WHEREAS, the board of directors of Surviving Corporation have determined it is
desirable and in the best interests of Surviving Corporation, upon the terms and
subject to the conditions herein stated, that AVRS be merged with and into
Surviving Corporation (the “Merger”).


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
herein contained, the parties hereby agree, in accordance with the applicable
provisions of the laws of the State of Nevada and subject to the terms and
conditions set forth herein, that AVRS shall be merged with and into Surviving
Corporation and such parties further hereby adopt and agree to the following
agreements, terms and conditions relating to the Merger and the manner of
carrying the same into effect:


1. Recitals. The foregoing recitals to this Agreement are incorporated in and
made a part of this Agreement.


2. Name of Constituent Corporations. The names of the corporations proposing to
merge are Samoyed Energy Corp., a Nevada corporation, and Advanced Voice
Recognition Systems, Inc. a Colorado corporation, and the surviving corporation
is the Nevada corporation, which shall be renamed “Advanced Voice Recognition
Systems, Inc.” as set forth in Section 3.2 and 5.2 of this Agreement and in the
Articles of Merger.


3. Terms and Conditions of the Merger.


3.1 Surviving Corporation. Upon the terms hereof, and in accordance with the
provisions of the Nevada Business Corporations Act and the Colorado Business
Corporations Act, effective upon filing of the Articles of Merger with the State
of Nevada (the “Effective Time”), AVRS shall be merged with and into Surviving
Corporation, in accordance with Section 92A.180 of the Nevada Revised Statutes,
and Surviving Corporation shall be the surviving corporation. Upon consummation
of the Merger at the Effective Time, Surviving Corporation shall continue to be
governed by the laws of the State of Nevada and its name shall be “Advanced
Voice Recognition Systems, Inc.”, and the separate formation and existence of
AVRS shall cease.
 
 
 

--------------------------------------------------------------------------------

 
3.2 Manner and Basis of Converting Shares. Surviving Corporation owns all issued
and outstanding shares of capital stock of AVRS. Upon consummation of the Merger
at the Effective Time, all shares of AVRS shall automatically be canceled or
retired and shall cease to exist, without any consideration delivered in
exchange thereof.


4. Articles of Merger and Statement of Merger; Effect of Merger. 


4.1 Articles of Merger and Statement of Merger. The Merger shall be consummated
in accordance with the terms and conditions of (i) this Agreement; (ii) the
Articles of Merger which is to be filed with the Secretary of State of the State
of Nevada (the “Articles of Merger”), and (iii) the Statement of Merger which is
to be filed with the Secretary of State of the State of Colorado (the “Statement
of Merger”), which items (ii) and (iii) are hereby incorporated into this
Agreement by reference.


4.2 Effect of Merger. Upon consummation of the Merger at the Effective Time AVRS
shall merge with and into Surviving Corporation, which shall be the surviving
corporation, and AVRS shall cease to exist. Surviving Corporation shall possess
all the rights, privileges, powers and franchises of a public as well as of a
private nature, and shall be subject to all the restrictions, disabilities and
duties of each Constituent Corporation, and all the rights, privileges, powers
and franchises of each Constituent Corporation and all property, real, personal
and mixed, and all debts due to either of the Constituent Corporations on
whatever account, for stock subscriptions, as well as all other things in action
or belonging to each Constituent Corporation, shall be vested in Surviving
Corporation; and all property, rights, privileges, powers and franchises, and
all and every other interest shall be thereafter the property of Surviving
Corporation as effectually as they were of the Constituent Corporations, and the
title to any real estate vested by deed or otherwise, in either of the
Constituent Corporations, shall not revert or be in any way impaired; and all
rights of creditors and all liens upon any property of either of the Constituent
Corporations shall be preserved unimpaired, and all debts, liabilities and
duties of the respective Constituent Corporations shall attach to Surviving
Corporation and may be enforced against it to the same extent as if the debts,
liabilities and duties had been incurred or contracted by Surviving Corporation.


5. Additional Terms and Conditions


5.1 Articles of Incorporation. Pursuant to Section 92A.180(5) and effective as
of the Effective Time, the Certificate of Incorporation of Surviving Corporation
shall be amended to reflect the name change of Surviving Corporation from
“Samoyed Energy Corp.” to “Advanced Voice Recognition Systems, Inc.” as further
set forth in the Articles of Merger to be filed with the Secretary of State of
the State of Nevada and the Statement of Merger to be filed with the Secretary
of State of the State of Colorado.
 
5.2 Bylaws. Effective as of the Effective Time, the Bylaws of Surviving
Corporation shall be unchanged.
 
5.3 Board of Directors and Officers. Effective as of the Effective Time, the
board of directors and officers of the Surviving Corporation shall be unchanged.
 
6. Miscellaneous


6.1 Entire Agreement; Amendment. This Agreement (including the Articles of
Merger and the Statement of Merger incorporated herein by reference) contains
the entire agreement between the parties hereto, and supersedes all prior oral
or written agreements, commitments or understandings with respect to the matters
provided for herein. This Agreement may be modified, supplemented or amended
only by a writing duly executed by both parties.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
the year and date first written above.



 
SAMOYED ENERGY CORP.
         
By:      /s/ Walter Geldenhuys        
 
Name: Walter Geldenhuys             
 
Title: President, Chief Executive Officer and Chief Financial Officer
     
ADVANCED VOICE RECOGNITION SYSTEMS, INC.
     
By:      /s/ Walter Geldenhuys       
 
Name: Walter Geldenhuys             
 
Title: President, Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 